UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 25, 2007 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 000-07258 23-1721355 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 450 WINKS LANE, BENSALEM, PA19020 (Address of principal executive offices) (Zip Code) (215) 245-9100 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On June 25, 2007, we issued a press release announcing the promotion of LuAnn Via to Group Divisional President for our Lane Bryant and Cacique brands, succeeding Lorna Nagler, who was President of Lane Bryant since 2004, and who has left Charming Shoppes, Inc. to pursue other career interests.In addition, we announced a revision to our earnings guidance for our second quarter ending August 4, 2007 and our fiscal year ending February 2, 2008.The press release is attached as Exhibit 99.1 to this Report on Form 8-K. The release contains certain forward-looking statements concerning our operations, performance, financial condition, and details of executive management changes.Such forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those indicated.Such risks and uncertainties may include, but are not limited to: the failure to implement our business plan for increased profitability and growth in our retail stores and direct-to-consumer segments; the failure to successfully implement our expansion of Cacique through new store formats; the failure of changes in management to achieve improvement in our competitive position; the failure to successfully implement our integration of operations of, and the business plan for, Crosstown Traders, Inc.; adverse changes in costs vital to catalog operations, such as postage, paper, and acquisition of prospects; declining response rates to catalog offerings; failure to maintain efficient and uninterrupted order-taking and fulfillment in our direct-to-consumer business; changes in or miscalculation of fashion trends; extreme or unseasonable weather conditions; economic downturns; escalation of energy costs; a weakness in overall consumer demand; failure to find suitable store locations; increases in wage rates; the ability to hire and train associates; trade and security restrictions and political or financial instability in countries where goods are manufactured; the interruption of merchandise flow from our centralized distribution facilities; competitive pressures; and the adverse effects of natural disasters, war, acts of terrorism or threats of either, or other armed conflict, on the United States and international economies.These, and other risks and uncertainties, are detailed in our filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the fiscal year ended February 3, 2007 and other filings with the Securities and Exchange Commission.We assume no duty to update or revise our forward-looking statements, even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. In accordance with general instruction B.2 to Form 8-K, the information included in this Item 7.01, and the exhibits attached hereto, shall be deemed to be “furnished” and shall not be deemed to be “filed” with the Securities and Exchange Commission for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. Item 9.01.Financial Statements and Exhibits. Exhibit No. Description 99.1 Charming Shoppes, Inc. press release dated June 25, 2007. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHARMING SHOPPES, INC. (Registrant) Date: June 25, 2007 /S/ ERIC M. SPECTER Eric M. Specter Executive Vice President Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Description 99.1 Charming Shoppes, Inc. press release dated June 25, 2007. 3
